Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein one end of the long shaft (120) successively passes through the bearing (130), the planetary gearbox (141), the orthogonal shaft gearbox (142) and the frequency converter (143)…”. It is not clear how the shaft itself passes through each of the gearboxes, as it is generally the case that the shaft input is connected to the gearing inside of the gearboxes and through said gearing to a different shaft at different speeds/torques to the motor. If a single shaft merely passes through the gearboxes, then it is not clear as to the function of said gearboxes in relation to the shaft and pump. FIG. 1 of the drawings provides only a schematic illustration of the transmission assembly. Additionally it unclear why/how the pump shaft would pass 
.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims contain the limitation “A bailer-type long-shaft pump”; the term “type” is indefinite as it is not clear what attributes correspond to a “bailer-type” pump. 

Claims 4, 11, and 12 recite “…a plurality of pumping areas (232)…”, and then subsequently “the pumping area…”. The claims should be amended such that the claimed elements (plurality of pumping areas, the pumping area) have proper antecedent basis throughout the claims. 
Similarly, claim 9 recites “the water supply end” and “the water outlet end”; claim 1 from which claim 9 depends recites “a plurality of pumping areas…wherein one end of the pumping area is a water supply end and another end of the pumping area is a water outlet end”. The claim should be amended to include proper antecedent basis.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Patent No. 5,735,665) in view GB 2506899 (herein Muller) of  in view of Billmeyer (US PGPub No. 2014/0371028) in view of NPL titled “Frequency Changer” (herein Wiki).

Muller teaches:

limitations from claim 1, a bailer type pump (FIG. 1; and also disclosure under “background”); wherein the pump includes a bailer vehicle (“water wheel”) driven by a motor (disclosure under “background”) with radial blades (B) arranged to bail water from a lower level to a higher level of a channel (see disclosure under “Example”; a distance H from d2 to d1);

Muller is silent as to details of the pumping assembly such as bearings, blade arrangement, and shafts;

Kang teaches:

limitations from claim 1, a bailer-type long-shaft device (FIG. 1-2; “1”), comprising: a plurality of bladed vehicles (see both sides of FIG. 1 separated by panel 1”); a long shaft (4); a bearing (5); wherein one end of the long shaft (4) successively passes through the bearing (5; C. 2 Lines 49-51); wherein the bailer vehicle (1) is provided with a cylindrical base (1a) configured to encase the long shaft (4), and at least three blades (2), wherein the blades (2) are distributed on the surface of the cylindrical base (C. 2 Lines 37-39) in an annular array radially extending from the center of the long shaft (see FIG. 1-2); wherein adjacent blades (2) and the surface of the cylindrical base (1a) enclose a space to form a bailing bucket (the space roughly indicate by numeral 3, 3’ in FIG. 2) 

It would have been obvious to one of ordinary skill in the art at the time the invention was file to embody the water wheel in the system of Muller, utilizing the design taught by Kang (including bearings, a shaft, and multiple mounted bladed portions), in order to provide a rotatable wheel that includes greater efficiency and stronger bladed portions (C. 3 Line 51 through C. 4 Line 3 of Kang);

Muller teaches a motor driving the bailer vehicle (“statement of Invention)” but is silent as to the type of motor or a transmission;

However, Billmeyer teaches that gearbox arrangements including both orthogonal and planetary gearing (see FIG. 5; paragraphs 60-61 teaching orthogonal gearing – “bevel gear”, and planetary gearing stages) are known in the art to connect electric motors to pump devices (paragraph 3 for example);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a desired gearing arrangement between the motor and pump of Muller, such as orthogonal (beveled) and planetary gearing as taught by Billmeyer, in order to provide a regulated speed and torque in the desired direction of operation (paragraph 3 of Billmeyer); as for the motor of Muller, Billmeyer teaches an electric motor for driving pumps, the examiner maintains that it would have been obvious to one of ordinary skill in the art of pumps to choose an electric motor to drive the pump of Muller as electric pumps are commonly known to be more efficient than traditional combustion engines;



However, electric motors are commonly provided with frequency converters (fourth paragraph under “Applications”) in order to provide the desired type and characteristic (amplitude, etc) of power to the electric motor such that a speed and torque are controlled (first paragraph under “Applications”);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to utilize a frequency converter in conjunction with an electric motor as taught by Billmeyer to drive the pump of Muller, in order to provide an efficient and controllable (speed, torque) pump drive.



Muller further teaches:

limitations from claim 2, wherein the each of the plurality of the bailer vehicles has equal numbers of blades (2, as seen in FIG. 1 each blade corresponds to another associated blade across panel 1” and thus the numbers of blades are the same);

limitations from claim 3, wherein the blades (2) from any two neighboring bailer vehicles (see left and right sides of panel 1” in FIG. 1) are staggered and do not reside on the same plane (the panel 1” creates horizontally staggered blades that do not lie on vertical planes as illustrated in annotated FIG. 1 below);


    PNG
    media_image1.png
    424
    640
    media_image1.png
    Greyscale





Allowable Subject Matter
Claims 4, 11, and 12 and their dependents would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art, particularly to Muller, does not teach the pump station including the pump of claim 1, and additionally a foundation, drainage section, pumping section, diversion section, equipment rooms, and the associated relative positioning and function 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US PGPub 2019/0360455 teaches a water wheel (100) with offset blades (16, FIG. 1);

The following prior art teach various bladed water wheels: 2015/0275913, 130608, 0044240, 0003740;

DE 0593144 teaches a horizontal drainage scoop wheel pump;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746